Exhibit 10.9
 


REAFFIRMATION OF GUARANTY
 
This REAFFIRMATION OF GUARANTY AGREEMENT, made as of the 26 day of June, 2007
(the “Agreement”), by AMERICAN LEISURE HOLDINGS, INC. a Nevada corporation,
having an address at 2460 Sand Lake Road, Orlando, Florida 32809, TDS
AMENITIES, INC. a Florida corporation, having an address at 2460 Sand Lake Road,
Orlando, Florida 32809 and MALCOLM WRIGHT residing at xxxx xxxx xxxxx xxxxxxx
xxxx xxxxx, Orlando Florida 32476, jointly and severally (individually and
collectively, “Guarantor”) in favor of KENNEDY FUNDING INC., a New Jersey
corporation, having its principal place of business at Two University Plaza,
Suite 402, Hackensack, New Jersey 07601 (“Agent”), as agent for lenders
identified in Schedule “A” to the Note (as hereinafter defined) (Agent and the
lenders identified in Schedule “A” are hereinafter collectively referred to
as (“Lender”).
 
WITNESSETH:
 
WHEREAS, Lender is the holder of a certain Promissory Note evidencing a mortgage
loan (“Loan”) to COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability
company, having an address at 2460 Sand Lake Road, Orlando, Florida 32809, COSTA
BLANCA III REAL ESTATE, LLC, a Florida limited liability company, having an
address at 2460 Sand Lake Road, Orlando, Florida 32809, TDS TOWN HOMES (PHASE
1), LLC, a Florida limited liability company, having an address at 2460 Sand
Lake Road, Orlando, Florida 32809 and TDS TOWN HOMES (PHASE 2), LLC, a Florida
limited liability company, having an address at 2460 Sand Lake Road, Orlando,
Florida 32809, jointly and severally (collectively, “Borrower”) dated as of
April 20, 2007, in the original principal amount of TWENTY FOUR MILLION NINE
HUNDRED THOUSAND ($24,900,000) DOLLARS, (the “Note”), said Note being described
in that certain Loan and Security Agreement dated as of April 20, 2007 by and
between Borrower and Lender ( “Loan Agreement”).
 
WHEREAS, the Note is secured by certain loan documents, including, but not
limited to, a first priority Mortgage and Security Agreement dated as of April
20, 2007 (“Mortgage”) on certain real property more particularly described in
the Mortgage; (hereinafter the Note, Loan Agreement, Mortgage, and all other
documents related thereto shall collectively be referred to as the “Loan
Documents”).
 
WHEREAS, Borrower’s obligations to Lender under the Loan Documents have been
guaranteed by Guarantor by a certain Guaranty dated as of April 20, 2007
(“Guaranty”).
 
WHEREAS, Borrower and Lender have agreed to (i) amend and restate the Note in
its entirety pursuant to that certain Amended and Restated Promissory Note dated
as of April 20, 2007, (ii) amend the Loan and Security Agreement and other Loan
Documents pursuant to that certain First Amendment to Loan and Security
Agreement and Other Loan Documents of even date herewith, and (iii) amend the
Mortgage pursuant to that certain First Amendment to Mortgage and Security
Agreement of even date herewith.
 



 

-1-

--------------------------------------------------------------------------------



 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1. Guarantor acknowledges that Borrower and Lender have entered into among other
documents, a certain (i) Amended and Restated Promissory Note dated as of April
20, 2007, (ii) First Amendment to Loan and Security Agreement and other Loan
Documents of even date herewith, and (iii) First Amendment to Mortgage and
Security Agreement of even date herewith (the “New Loan Documents”).
 
2. Guarantor hereby reaffirms all of Guarantor’s liability under and pursuant to
the Guaranty and/or in the New Loan Documents and such Guaranty shall continue
in full force and effect and Guarantor shall continue to guaranty as surety, all
of Borrower’s obligations under the Loan Documents and the New Loan Documents in
accordance with the Guaranty. The New Loan Documents and the Loan Documents
shall hereinafter collectively be referred to as the “Loan Documents”.
 
3. This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by the Lender and each of its successors and assigns; provided,
however, that the undersigned shall not assign any of its rights, obligations or
interest hereunder or under any of the other documents referenced herein without
the prior written consent of Lender. THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY.
In the event that any provision of this Agreement shall provide to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provision of this Agreement which shall remain binding on the parties hereto.
 
[Remainder of this Page Intentionally Left Blank.]
 



 

-2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Reaffirmation of Guaranty as
of the date first above written.
 
WITNESS:
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
GUARANTOR:
 
AMERICAN LEISURE HOLDINGS, INC. a Nevada corporation
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Chief Executive Officer
 
WITNESS:
 
 
 
/s/ Jason Williams
Name: Jason Williams
GUARANTOR:
 
 
 
/s/ Malcolm J. Wright
MALCOLM J. WRIGHT, an individual
 
 
WITNESS:
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
GUARANTOR:
 
TDS AMENITIES, INC. a Florida corporation
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Chief Executive Officer
 





 


 


 



 

-3-

--------------------------------------------------------------------------------





 
STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 



 
I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as Chief
Executive Officer of AMERICAN LEISURE HOLDINGS, INC., a Nevada corporation (the
“Company”), the entity named in this instrument, as the free act and deed of the
Company, by virtue of the authority granted by its bylaws and its board of
directors.
 


 

 
/s/ J.K. Hudson
 
NOTARY PUBLIC





 
STATE OF FLORIDA
 
)
 
) ss.:
COUNTY OF ORANGE
)

 
On the 20th day of June, 2007, before me personally came Malcolm J. Wright, who
being by me duly sworn, did depose and say that he signed, sealed and delivered
this instrument as his voluntary act and deed.
 

 
 
/s/ J.K. Hudson
 
NOTARY PUBLIC









 


 



 

-4-

--------------------------------------------------------------------------------





 
STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 



 
I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as Chief
Executive Officer of TDS AMENITIES, INC., a Florida corporation (the “Company”),
the entity named in this instrument, as the free act and deed of the Company, by
virtue of the authority granted by its bylaws and its board of directors.
 

 
 
/s/ J.K. Hudson
NOTARY PUBLIC
 



-5-

--------------------------------------------------------------------------------

